PER CURIAM.
The merchandise in question consists of small round china cooking and serving dishes. Eggs, macaroni, and cheese are cooked in these dishes over the fire or in the oven, and are then served in them upon the table. The dishes are white, with the exception that they are irregularly colored brown upon their sloping undersides. The testimony shows that this coloring is put on to conceal smoke and finger marks. The Circuit Court held these dishes to be decorated china ware and subject to a duty of 60 per cent, ad valorem under Tariff Act July 24, 1897, c. 11, § 1, Schedule B, par. 95, 30 Stat. 156 [U. S. Comp. St. 1901, p. 1633],
The importers claim that the dishes are dutiable at 55 per cent, ad valorem only, under paragraph 96 of said act, as being china “not ornamented or decorated.” There is some evidence that these articles are known, in the trade as “decorated china.” But the gist of most of this testimony is that they are called so only because they are not white china. We are.not satisfied that the term “decorated china” has any commercial meaning which would include these articles, contrary to the fact. In our opinion these dishes in fact are not ornamented or decorated. The testimony shows that the brown color is put on solely *123to add to tlieir usefulness. It certainly does not add to their beauty. Merely adding a color to white china for utilitarian purposes does not make decorated china. The merchandise should be assessed under paragraph 96, in accordance with the importers’ claims.
The decision of the Circuit Court is reversed.